Exhibit 10(X)

 

CARPENTER TECHNOLOGY CORPORATION

 

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

AGREEMENT, effective as of [DATE] (the “Award Date”) by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [                                ]
(the “Participant”). Capitalized terms that are not defined in this Agreement
have the same meaning as defined in the CARPENTER TECHNOLOGY CORPORATION
STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the
“Plan”), a copy of which is attached. The terms, conditions and provisions of
the Plan are   applicable to this Award Agreement and are incorporated by
reference.

 

1. Grant of Award. Participant has been granted an Award of Restricted Stock
Units under the Plan comprised of an aggregate of the number of Restricted Stock
Units set forth below (collectively, the “Units”).

 

2. Duration of Restriction Period. The Restriction Period with respect to the
Units will lapse [check applicable box]:

 

o            One Year Performance-Based/Graded Vesting.                 ,
20      for 50% of the Units and                     , 20          for the
remainder of the Units.

 

o            Time-Based/Cliff Vesting. The third anniversary of the Award Date.

 

3. Conditions of Forfeiture. Subject to the provisions of Section 4 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company. Upon any such forfeiture, all rights of Participant with respect to
the forfeited Units shall terminate and Participant shall have no further
interest of any kind therein.

 

4. Lapse of Restrictions on Death, Disability or Retirement. Notwithstanding any
provision hereof to the contrary, in the event of termination of Participant’s
employment prior to vesting by reason of (i) death, or (ii) Disability the Units
will not be forfeited and the Participant shall become vested with respect to
the Units on the same date as such death or Disability.  In the event of a
Participant’s Retirement during a Restriction Period, the Participant shall be
vested in not less than a pro rata portion of the Units subject to such
Restriction Period based on the number of days during the applicable Restriction
Period during which the Participant was employed.   Upon a Participant’s
Retirement all unvested Units shall be forfeited; provided however, that the
Committee reserves the right to vest unvested Units..

 

5. Time and Form of Payment. Payment of vested Units shall be made as soon as
practicable (but not later than 30 days) following the close of a Restriction
Period or, if earlier, within 30 days following the earlier of the Participant’s
death,  Disability or Retirement that

 

1

--------------------------------------------------------------------------------


 

constitutes a “Separation from Service” within the meaning of Code Section 409A.
Payment shall be in the form of a number of shares of Common Stock equal to the
number of Units subject hereto. Notwithstanding anything herein to the contrary,
if the Participant’s Award is subject to the application of Code Section 409A
and if the Participant is a “Specified Employee” within the meaning of Code
Section 409A and the Treasury regulations and other guidance thereunder, the
Participant may not receive payment with respect to any Units earlier than 6
months following the Participant’s separation from service, except that in the
event of the Participant’s earlier death, such Units shall be paid within 30
days after the Company receives notice of the Participant’s death.

 

6. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Units.

 

7. Dividend Equivalencies. Upon the payment of dividends on Common Stock prior
to payment of Common Stock in satisfaction of the Units, the Company will,
within 30 days following the date the dividend was paid to the holders of the
Company’s Common Stock, pay to the Participant a dividend equivalent provided
that the Participant was employed  by the Company on the date the dividend was
paid to holders of the Company’s Common Stock.

 

8. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse
pursuant to Section 8 of the Plan.

 

9. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.

 

10. Non-competition Covenant. This Section 10 shall be and become effective upon
the Participant’s termination of Company employment or otherwise at the
Committee’s (as defined in the Plan) discretion.

 

Participant’s Promises. Participant shall not for a period of eighteen (18)
months after termination of Company employment, either himself or together with
other persons, directly or indirectly, (i) own, manage, operate, join, control
or participate in the ownership, management, operation or control of or become
the employee, consultant or independent contractor of any business engaged in
the research, development, manufacture, sale, marketing or distribution of
stainless steel, titanium, specialty alloys, or metal fabricated parts or
components similar to or competitive with those manufactured by the Company as
of the date the Participant’s Company employment ends; (ii) offer services to
any business that is or has been at any time during a period of three (3) years
prior to the Participant’s termination of Company employment a customer, vendor
or contractor of the Company; or (iii) solicit any employee of the Company to
terminate his or her employment with the Company for purposes of hiring such
employee or hire any person who is an employee of the Company.

 

2

--------------------------------------------------------------------------------


 

Remedies. Participant acknowledges and agrees that in the event that Participant
breaches any of the covenants in this Section 10, the Company will suffer
immediate and irreparable harm and injury for which the Company will have no
adequate remedy at law. Accordingly, in the event that Participant breaches any
of the covenants in Section 10, the Company shall be absolutely entitled to
obtain equitable relief, including without limitation temporary restraining
orders, preliminary injunctions, permanent injunctions, and specific
performance. The foregoing remedies and relief shall be cumulative and in
addition to any other remedies available to the Company. In addition to the
other remedies in this Section to which the Company may be entitled, the Company
shall receive attorneys’ fees and any other expenses incident to its maintenance
of any action to enforce its rights under this Agreement.

 

11. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

12. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.

 

13. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his heirs and personal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date(s)
set forth below.

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Date:

 

 

 

 

Number of Award Units:

 

 

 

3

--------------------------------------------------------------------------------